Citation Nr: 0909275	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-17 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds from the Veteran's National 
Service Life Insurance (NSLI) policy.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from 
December 1942 to November 1945.  He had additional service in 
the Army from March 1948 to February 1950 and March 1951 to 
November 1951.  He died in May 2004.  The appellant is the 
Veteran's son.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 decision of the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (ROIC) of 
the Department of Veterans Affairs (VA).  This matter 
involves a dispute over the proper beneficiary of the 
Veteran's NSLI policy.

The appellant was scheduled to testify at a hearing before a 
Veterans Law Judge in February 2009, but failed to appear.  
He has not indicated that he wishes to have another hearing, 
nor has he provided a good cause reason for his failure to 
appear.  His hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  In an April 1975 beneficiary designation, the Veteran 
designated H.L.T., a daughter, and the appellant, a son, as 
the principal beneficiaries for a one-half share each as the 
principal beneficiaries of his NSLI policy.

2.  In an October 2001 beneficiary designation, the last 
beneficiary designation of record, the Veteran designated his 
friend, M. B., as the sole principal beneficiary of the NSLI 
policy.

3.  The October 2001 beneficiary designation was not a result 
of forgery, undue influence, or lack of testamentary 
capacity.


CONCLUSION OF LAW

The appellant is not the last-named beneficiary of the 
Veteran's NSLI policy and is not entitled to the proceeds 
from such policy.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. 
§ 8.19 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The RO sent correspondence to the appellant in May 2004, 
which informed him that he should submit all evidence or 
statements in support of his claim, particularly 
documentation of the Veteran's mental state and/or competency 
at the time the beneficiary designation was executed; and 
handwriting samples of the Veteran, at or around the time 
when designation was executed.  This notice letter was 
deficient, however, in that it did not inform the appellant 
of what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
See 38 C.F.R. § 3.159(b) (2008).  

The RO provided additional VCAA notice, which included the 
missing information, in September 2005 correspondence.  This 
notice was attached to the initial September 2005 rating 
decision which denied his claim.  VCAA notice cannot be 
provided in post-decisional documents.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 1328 2006).

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

In this case, the Board finds that the presumption of 
prejudice on VA's part has been rebutted.  Based on the 
appellant's contentions and the communications provided to 
him by VA over the course of this appeal, the appellant 
clearly has actual knowledge of the evidence he is required 
to submit; and he was reasonably able to deduce what was 
needed to support his claim from the notices provided.

In response to the appellant's contentions of lack of 
testamentary capacity and forgery, the May 2004 notice 
specifically requested evidence showing the Veteran's mental 
state or competency at the time the beneficiary designation 
was executed, and handwriting samples of the Veteran.  The 
appellant provided several items of evidence, including 
medical records, witness statements, and personal 
correspondence from the Veteran, to show that the Veteran 
lacked testamentary capacity at the time of the executed 
designation.  He also submitted several handwriting samples 
to show the Veteran's signature was forged upon the form in 
question.  As such, he has shown that he was reasonably able 
to deduce what was needed to support his claim from the 
notices provided.

The appellant also contended that the beneficiary designation 
was the result of undue influence.  He submitted evidence in 
this regard as well, such as describing certain relevant past 
events and providing witness statements.  Clearly then, he 
has actual knowledge of the evidence required to substantiate 
the claim.

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post 
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  In addition, 
the notice deficiency (as it related to what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide) was cured by VCAA 
compliant notice, followed by readjudication of the claim in 
the October 2006 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Duties to Assist

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002).  The information and 
evidence associated with the claims file consist of the 
Veteran's official NSLI forms and his VA medical treatment 
records.  The RO also obtained a handwriting analysis and a 
VA medical opinion.  Furthermore, the appellant was also 
provided with the opportunity to present his case before a 
Veterans' Law Judge and was scheduled for a hearing to be 
held in February 2009.  The appellant chose not to appear and 
has not since informed VA of the reasons which prevented his 
appearance, or indicated that he desires a hearing.  

In light of the circumstances, the Board finds that the 
purpose behind the VCAA notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all evidence 
pertinent to the appellant's claim has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  As such, the Board concludes that the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.

Legal Criteria

An NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  Lee v. West, 13 Vet. App. 
388 (2000).  The veteran, as the insured, possesses the right 
to designate the beneficiary or beneficiaries of the policy 
and at all times enjoy the right to change the beneficiary or 
beneficiaries without the consent of such beneficiary or 
beneficiaries.  38 U.S.C.A. § 1917 (West 2002); 38 C.F.R. § 
8.19 (2008).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, Federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
(citing United States v. Donall, 466 F. 2d 1246, 1247 (6th 
Cir. 1972)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

On the matter of a veteran's intent, it has been held with 
respect to the regulations pertaining to a change of 
beneficiary that the courts may brush aside all legal 
technicalities in an effort to effectuate the manifest intent 
of the insured.  Curtis v. West, 11 Vet. App. 129, 133 (1998) 
(citing United States v. Pahmer, 238 F.2d 431 (2nd Cir. 
1956), cert. denied, 352 U.S. 1026 (1957)).  Attempts by a 
veteran to change a beneficiary will be "liberally 
construed."  Young v. Derwinski, 2 Vet. App. 59, 61 (1992).  
However, evidence of this intent, along with an affirmative 
or overt act performed by the insured to effectuate that 
intent, must also be present.  Curtis, 11 Vet. App. at 133 
(citing Jones v. Brown, 6 Vet. App. 388, 390 (1994), and 
Young, 2 Vet. App. at 61 (1992)).

For purposes of determining whether a valid change of 
beneficiary for an NSLI policy has been effectuated, the 
following test governs.  First, a person seeking to show that 
the NSLI-insured veteran had effected a beneficiary change 
may prevail by proving that the insured veteran complied with 
38 C.F.R. § 8.19 in filing a valid change of beneficiary with 
VA.  See also 38 U.S.C.A. § 1917(a).  Second, if this cannot 
be shown, then, in order to prevail, the claimant must prove 
by clear and convincing evidence that the insured veteran 
intended that the claimant should be the beneficiary and also 
prove that the insured veteran took an overt action 
reasonably designed to effectuate that intent.  Third, if the 
insured veteran's intent cannot be proven by clear and 
convincing evidence, then the claimant must prove the insured 
veteran's intent by a preponderance of the evidence and must 
also prove that the insured veteran did everything reasonably 
necessary, or at least everything he or she subjectively and 
reasonably believed was necessary, to effectuate his or her 
intention.  In applying this test, the party claiming the 
insured veteran intended to change the beneficiary of his or 
her NSLI policy has the burden of proof.  Fagan v. West, 13 
Vet. App. 48, 57 (1999).

Undue influence

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is 
that influence or dominion, as exercised at the time and 
under the facts and circumstances of the case, which destroys 
the free agency of the testator, and substitutes, in the 
place thereof, the will of another.  Lyle v. Bentley, 406 F. 
2d 325 (5th Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 
(Tex. 1939).

Before a testament can be set aside on the grounds of undue 
influence, the contestant must prove (1) the existence and 
exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  See Lyle, 
supra.

Testamentary Capacity

A change of beneficiary may be invalid if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  When cases are 
referred to a rating agency involving the testamentary 
capacity of the insured to execute designations or changes of 
beneficiary, the following considerations will apply, 
pursuant to 38 C.F.R. § 3.355:

(a) Testamentary capacity is that degree of mental capacity 
necessary to enable a person to perform a testamentary act.  
This, in general, requires that the testator reasonably 
comprehend the nature and significance of his act, that is, 
the subject and extent of his disposition, recognition of the 
object of his bounty, and appreciation of the consequence of 
his act, uninfluenced by any material delusion as to the 
property or persons involved.  Id.

(b) Due consideration should be given to all facts of record, 
with emphasis being placed on those facts bearing upon the 
mental condition of the testator (insured) at the time or 
nearest the time he executed the designation or change.  In 
this connection, consideration should be given to lay 
evidence, as well as medical evidence.  Id.

(c) Lack of testamentary capacity should not be confused with 
insanity or mental incompetence.  An insane person might have 
a lucid interval during which he would possess testamentary 
capacity.  On the other hand, a sane person might suffer a 
temporary mental aberration during which he would not possess 
testamentary capacity.  There is a general but rebuttable 
presumption that every testator possesses testamentary 
capacity. Therefore, reasonable doubts should be resolved in 
favor of testamentary capacity.  Id.

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  To rebut the presumption of 
testamentary capacity established by 38 C.F.R. § 3.355(c), 
the contestant must show a lack of testamentary capacity by a 
preponderance of the evidence.  Elias v. Brown, 10 Vet. App. 
259, 263 (1997).

Factual Background 

This case involves a dispute over payment of the Veteran's 
NSLI policy to the existing designated beneficiary on said 
policy.  The appellant is an adult son of the deceased 
Veteran.  

In November 1947, the Veteran completed a beneficiary 
designation form (VA Form 29-336), naming E. A. T., his wife, 
as the principal beneficiary of his NSLI policy.  The 
contingent beneficiary was K. M. T., his child, and all 
children of the Veteran and his wife's union to share and 
share alike, with remainder to the survivor(s); and his 
mother I. M. T.  This form was received and recorded by VA in 
November 1947.

In April 1959, the Veteran completed a change of beneficiary 
designation form.  E. A. T., his wife, remained the principal 
beneficiary of his NSLI policy.  The contingent beneficiaries 
were his children K. M. T., K. A. T., K. F. T., T. M. T., and 
F.K.T. and all other children of the Veteran and his wife's 
union to share and share alike, with remainder to the 
survivor(s); and his mother I. M. T.  This form was received 
and recorded by VA in April 1959.

In a beneficiary designation form dated in April 1975, the 
Veteran named H.L.T., a daughter, and the appellant, a son, 
as the principal beneficiaries for a one-half share each.

In October 2001, the Veteran completed a change of 
beneficiary designation form, naming his friend, M. B. as the 
sole beneficiary of his NSLI policy.  This form was received 
and recorded by VA in October 2001.  The Veteran died in May 
2004.  At the time of his death, the Veteran had NSLI 
proceeds in the amount of $10,077.00.  

In May 2004, the appellant filed a protest of payment of the 
insurance proceeds to M. B. as the sole beneficiary.  

In June 2004, M. B. filed a claim seeking the entire proceeds 
from the Veteran's NSLI policy.  She enclosed a copy of the 
October 2001 designation of beneficiary form; payment was 
authorized to her as the designated sole beneficiary.  

In support of her claim, M. B. submitted a July 2004 
statement in which she indicated that the Veteran informed 
her of his intent to designate her as beneficiary.  She also 
stated that the Veteran listed her as next of kin on his VA 
Medical Center (VAMC) paperwork and that she was unaware that 
he had any children until his passing.  She further wrote 
that she and the Veteran had purchased a home together.  She 
also submitted four birthday cards that she received from the 
Veteran (three of which are dated in April 2000, December 
2003 and April 2004), in which the Veteran expressed birthday 
wishes to her and signed "[With love...] in the closing 
salutation.  

The appellant does not dispute that M. B. is the last-named 
and sole beneficiary on the Veteran's NSLI policy.  Rather he 
argues that the proceeds should not be paid to her because 
the change in beneficiary was invalid.  First, the appellant 
argues that M. B. forged the Veteran's signature on the 
October 2001 beneficiary form.  He alleges that the Veteran 
always signed his name with "[redacted]" preceding the second part 
of his surname.  He points out, and the record confirms, that 
the October 2001 beneficiary form does not include "[redacted]" in 
the signature.  

Second, he contends that the M. B. may have exercised undue 
influence over the Veteran which resulted in her being 
designated as the sole beneficiary of the NSLI policy.  In 
this regard, he described a previous situation in which M. B. 
had acquired property in joint ownership with the Veteran 
under what the appellant believes were suspicious 
circumstances.  To this end, he submitted a June 2004 written 
statement from a title insurance agent who acknowledged that 
she had notarized a deed on a property for both the Veteran 
and M. B. in June 1999.  The agent went on to state that 
about two to three years later, the Veteran inquired about 
the property and seemed confused about why both his and M. 
B.'s names were on the deed.  

The appellant also avers that the fact that M.B. refused to 
assist in the Veteran's funeral costs and to perform on an 
existing business contract between herself and the Veteran, 
further demonstrate the possibility that she may have exerted 
undue influence over the Veteran when he changed his 
beneficiary.  He also stated that a witness recalled seeing 
M.B. and her son trespass in one of the Veteran's homes after 
he died.  He also reports that several items were missing 
from the home and submitted a copy of a sheriff report that 
he filed after this incident.  Finally, he alleged that the 
Veteran expressed mistrust of M.B., and informed him that 
cash was missing from his home around the time of his 
hospitalization in 2001 and M. B. confessed to him that she 
took or moved the money.  

Third, the appellant avers that the Veteran was in a state of 
mental confusion at the time he signed the beneficiary form 
and thus lacked the requisite testamentary capacity to 
designate a beneficiary.  In this regard, the appellant has 
proffered copies of April 2001 VA outpatient treatment 
records with some portions highlighted; a May 2001 letter 
from the Veteran; and a June 2004 from the title insurance 
agent.  

VA records show the Veteran was hospitalized for a few weeks 
in April 2001 for symptoms of progressive mental confusion, 
disorientation and shortness of breath, due to suspected 
hypoxia.  The appellant alleges that M. B. could have 
tampered with the Veteran's oxygen supply (as the VA 
outpatient treatment records show that both she and the 
Veteran were trained in adjusting his oxygen) to cause his 
altered mental state.  In the May 2001 letter, the Veteran 
wrote that his "mind has been in a muddle."  He went on to 
express anger over his stay in the Hot Springs Veterans 
Affairs Medical Center (VAMC).  In the June 2004 letter, an 
insurance agent recalled the Veteran exhibited confusion over 
M. B.'s name appearing on a property deed.

The appellant has raised several other arguments and provided 
supporting evidence as to why the NSLI proceeds should not be 
paid to M. B. as the existing beneficiary.  Specifically, he 
alleges that the Veterans Benefit Counselor who "witnessed" 
the execution of the VA Form 29-336 was not authorized to do 
so.  He also argues that the Veteran did not like or trust 
anyone from the Hot Springs VAMC where he executed his change 
in the NSLI beneficiary designation.  He proffered a May 2001 
letter, in which the Veteran expressed anger at his treatment 
over the course of his hospitalization.  Finally, he insists 
there was no apparent reason for the Veteran to desire a 
change in his beneficiary designation as he and the Veteran 
were in good standing.  He submitted a letter which the 
Veteran had written him after Father's Day to show the [good] 
nature of their relationship.  

The appellant's sister also submitted statements, in which 
she also alleged that the Veteran mistrusted M. B.  She 
stated that the Veteran informed them of a prior forgery 
involving M. B., and of missing a large sum of money, which 
M.B. admitted to taking.  She also believed that since her 
father was not in his right frame of mind while hospitalized 
he may not have realized what the [beneficiary] form was.  

The evidentiary record reveals that upon discharge on April 
30, 2001, the Veteran was partially oriented.  When seen on 
May 1, 2001 he was noted to be alert and fully oriented times 
three, and a fair historian.  Additional records, dated 
between May 2001 and October 2001, show no evidence that the 
Veteran was incompetent or was in altered mental state.  A 
clinical note dated on October 1, 2001 (the same day which 
the VA Form 29-336 was signed) shows he was alert and 
oriented when seen for treatment.  

In July 2004, a VA physician provided a statement on the 
Veteran's mental capacity.  This physician stated that he had 
frequently seen the Veteran for orthopedic problems during 
the three years prior to his death.  He reviewed the 
Veteran's VA treatment records and noted one episode of 
confusion on April 26, 2001, secondary to hypoxia from COPD.  
The physician noted that the Veteran was treated successfully 
for that episode and as far as he knew-had no other instances 
of delirium during his remaining years of treatment.  Thus, 
it was his opinion that the Veteran was completely mentally 
competent from then until the time of his death.  

In August 2004, Mr. J. W., former Veterans Benefits Counselor 
at the VAMC Hot Springs (and former VA Field Examiner), wrote 
that while he did not recall the Veteran's specific case, he 
did see the Veteran as an outpatient and thus the Veteran 
must have sought him out at his office to effectuate a VA 
Form 29-336 Designation of beneficiary.  He also noted that 
the VAMC Hot Springs records show that the Veteran designated 
M. B. as his next of kin and emergency contact in his medical 
records.  

Mr. J. W. indicated further that whenever he completed a 
Designation of Beneficiary for a veteran he ascertained: that 
they were oriented times three; could name the president and 
relate current events; and whether they were aware of the 
consequences of completing the Designation of Beneficiary 
form.  If there was a question of competency or undue 
influence, he would not proceed.  He also stated that it was 
required that a veteran provide personal identification prior 
to completing the VA Form 29-336 and that he personally 
watched as the form was signed.  He also stated that he did 
not inquire as to the underlying reasons for beneficiary 
change as it was not relevant.

Analysis

The October 1, 2001 VA From 29-336 was in writing; was signed 
by the insured (the Veteran); contained sufficient 
information to identify the Veteran agent; and was in the 
constructive possession of the Department of Veterans 
Affairs.  Hence it was valid on its face.  See 38 C.F.R. 
§ 8.19 (2008).

Although the appellant argues that the Veteran's signature on 
this form was a forgery, the Veterans Benefits Counselor who 
oversaw the execution of the form has stated that he required 
the veteran to provide personal identification prior to 
completing the VA Form 29-336 and that he personally watched 
as the form was signed.  In addition, a June 2005 Forensic 
Laboratory Report confirms that the Veteran indeed authored 
the signature on the October 1, 2001 beneficiary form.  The 
examining forensic document analyst indicated that the 
signatures of the Veteran, as contained within the claims 
file and insurance file, provided good samples upon which to 
base an opinion.  No evidence against the validity of the 
signature is of record.  The Board is satisfied that the 
signature on the October 2001 beneficiary designation form is 
valid.

In the absence of undue influence placed on the Veteran, or 
lack of testamentary incapacity at the time of the disputed 
change of beneficiary, the October 1, 2001 beneficiary 
designation is valid.  In this appeal, the Board finds that 
the beneficiary change in question should not be set aside 
based on the allegation of undue influence. 

The appellant has not proven the existence and exertion of 
undue influence at the time of the October 2001 designation.  
Any prior incidents of theft or trespassing by M.B., or 
unwillingness to contribute to funeral costs or perform on a 
contract; or any prior business contract and property 
transactions between the Veteran and M.B., do not necessarily 
demonstrate undue influence- nor do they show the existence 
and exertion of an influence specifically in October 2001.  
In addition, the appellant has not indicated any first-hand 
knowledge of the details of the property and business 
transactions to prove that undue influence was exerted at 
those times either.

Next, even assuming that all of the nefarious acts attributed 
to M. B. are true, there is no clear evidence that M. B. 
subverted or overpowered the Veteran on or about the date he 
changed his beneficiary.  Finally, the appellant has also not 
shown that the Veteran would not have changed his beneficiary 
in the absence of undue influence.  In this regard, the Board 
notes that the Veteran and M. B. appear to have had a close 
relationship (despite the appellant's allegations) 
demonstrated by the birthday cards he sent her and by the VA 
clinical records which show M.B. was believed to be his 
significant other and next of kin.  Moreover, the Veterans 
Benefits Counselor who oversaw the execution of the form 
essentially stated that if there had been a question of undue 
influence when the Veteran executed the beneficiary change on 
his NSLI policy, he would not have proceeded.  Therefore, the 
Board finds that the appellant has not proven the existence 
and exertion of undue influence.  

The Board further finds that the beneficiary change in 
question should not be set aside based on the allegation of a 
lack of testamentary capacity.  The proffered copies of the 
Veteran's VA medical records and the May 2001 letter from the 
Veteran only confirm a known fact - that the Veteran was in 
an altered mental stated in April 2001.  The evidence does 
not show that the Veteran lacked the requisite mental 
capacity several months later on October 1, 2001 when he 
signed the beneficiary form.  

The VA outpatient treatment records show that following the 
brief period of mental confusion in April 2001, there is no 
indication that the Veteran was incompetent or was in altered 
mental state.  Significantly, a clinical note dated on 
October 1, 2001 (the same day which the VA Form 29-336 was 
signed) shows he was alert and oriented when seen for 
treatment.  The Board notes further that the Veteran executed 
a claim for an increased rating for one of his service-
connected disabilities on October 1, 2001, which further 
demonstrates the Veteran was competent on the day upon which 
he changed his beneficiary.  The Board also observes that in 
a second June 2001 letter from the Veteran to the appellant, 
the Veteran acknowledged that he had been in a delirious 
state when he was admitted to the hospital.

In addition, a VA physician who treated the Veteran during 
the three years prior to his death reviewed the Veteran's VA 
treatment records and only noted one episode of mental 
confusion which occurred in April 2001, due to hypoxia from 
COPD.  He stated that as far as he knew, the Veteran had no 
other instances of delirium during his remaining years of 
treatment.  In his opinion, the Veteran was completely 
mentally competent from then until the time of his death.  

Finally, the former Veterans Benefits Counselor at the Hot 
Springs VAMC who oversaw the Veteran's October 2001 
beneficiary designation, stated that whenever he completed a 
Designation of Beneficiary Form for a veteran, he ascertained 
that they were oriented times threes; could name the 
president and relate current events; and that they were aware 
of the consequences of completing the Designation of 
Beneficiary form.  If there had been a question of competency 
or undue influence, he would not have proceeded with the 
designation.  

The burden of proof of a lack of testamentary capacity rests 
on the appellant.  He has not shown, by a preponderance of 
the evidence, that the Veteran a lack of testamentary 
capacity to effectuate a change in beneficiary.  

As for the Veteran's remaining assertions, namely that the 
Veterans Benefits Counselor did not have the necessary 
authority to witness the October 2001 designation; that the 
Veteran did not like or trust anyone from the Hot Springs 
VAMC where he executed his change in the NSLI beneficiary 
designation; and that there was no apparent reason for the 
Veteran to desire a change in his beneficiary designation as 
he and the Veteran were in good standing- these are also 
without merit.

In this respect, there is no requirement that a beneficiary 
designation be witnessed by a Notary Public or any specific 
third party for the execution to be valid.  Next, the Board 
points out that in a June 2001 letter, the Veteran 
acknowledged to the appellant that he was in a delirious 
state when he was admitted and had given the staff a "bad 
time."  He went on further to state that during his 
recovery, he apologized and made many good friends before he 
was released.  

Finally, the matter of the personal relationship between the 
Veteran and the appellant is not in question here, and is by 
far not clear and convincing evidence that the Veteran's 
intent was to for him to receive the proceeds from his NSLI 
policy.

In sum, the weight of the evidence is against a finding that 
the designation of beneficiary was invalid, that the Veteran 
was subject to undue influence, or that he lacked 
testamentary capacity at the time it was executed.  
Therefore, the Board finds that the appellant is not entitled 
to recognition as the valid beneficiary of the Veteran's NSLI 
policy.  


ORDER

The appellant is not entitled to proceeds of the Veteran's 
NSLI policy.  The appeal is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


